          Case 4:20-cv-00008-AT Document 310-4 Filed 10/09/20 Page 1 of 4




ARTICLE IV. - WATER AND SEWER RATES

Sec. 22-326. - Bimonthly water rates and charges—Generally.

     The bimonthly rate schedule for the sale of water by the city to premises within and without the city
shall be as set forth in the fee schedule book of the city as provided in section 8-36.

(Code 1981, § 6-1021)

Sec. 22-327. - Same—Minimum fee.

    The minimum bimonthly fee for a connected meter to the city waterline shall be as set forth in the fee
schedule book of the city as provided in section 8-36.

(Code 1981, § 6-1022)

Sec. 22-328. - Penalty—Discontinuance of service for nonpayment; cutoff fee; advance deposit.

     Upon failure of any person to pay any water and/or sewer or garbage bill, assessment, or charge
against any building, place, or premises within ten days from the date such bill is due, an automatic lien,
with the same priority as a lien for ad valorem taxes, shall arise and exist against the building, place, or
premises served, and the director of the water and sewer department is authorized to cut off and
discontinue the water and/or sewer service until such bill or charge is paid. A charge shall be made for
each cutoff. The cutoff charge, the amount of the past due bill, and an advance deposit for future services
must be paid by the owner of the building, place, or premises or his tenant as his agent before the water
and/or sewer service is resumed. The cutoff charge and advance deposit charge, as applicable, shall be
as set forth in the fee schedule book of the city as provided in section 8-36 of this Code.

(Code 1959, § 24-11; Ord. No. 83-3-6, § 1, 3-21-83; Ord. No. 85-3-14, § 1, 3-18-85; Code 1981,
§ 6-1023; Ord. No. 00-4-1, § IV, 4-17-00)

Sec. 22-329. - Responsibility of landlords.

     Landlords and agents are hereby held responsible for water rates on their premises and shall pay
the same immediately upon the failure or refusal of their tenants to do so.

(Code 1959, § 24-12; Code 1981, § 6-1024)

Sec. 22-330. - Water connection and meter setting charges.

     The charges for making water connections and setting meters within the city and outside the limits of
the city shall be as set forth in the fee schedule book of the city as provided in section 8-36.

(Code 1981, § 6-1025)

Sec. 22-331. - Sewer tapping and connection charges.

      The fee charged by the city for tapping and connecting the sewer lines or mains of the city within the
limits of the city and outside the limits of the city shall be as set forth in the fee schedule book of the city
as provided in section 8-36.
         Case 4:20-cv-00008-AT Document 310-4 Filed 10/09/20 Page 2 of 4




(Code 1981, § 6-1026)

Sec. 22-332. - Sewer connections—Authority to make.

     It shall be unlawful for any person to make any connection to any city sewer except as authorized by
the city manager or the director of the water and sewer department.

(Code 1959, § 24-17; Code 1981, § 6-1027)

Sec. 22-333. - Same—Permission discretionary.

      Permission for a person to connect with a sewer or sewers may, in the discretion of the director of
the water and sewer department, be confined to such character and kind of water and other deposits as
in his judgment is necessary and proper, considering the locality and size of the sewer. An application to
the director of the water and sewer department to connect to a city sewer must set forth fully the size and
character of the sewer which is to be put down, the point or points at which connections are to be made,
and the purpose for which the sewer is to be used.

(Code 1959, § 24-18; Code 1981, § 6-1028)

Sec. 22-334. - Same—Maintenance.

     The occupants of premises from which any sewer connection is made shall be bound at their own
expense to keep such connection in good condition. Any person who shall make connection with any
sewer of the city, except by permission as provided in this article, or who after permission shall fail to
perform or violate any of the terms and conditions of such permission, or shall fail to keep such
connection in good order, shall, upon conviction, be punished as prescribed in section 1-9.

(Code 1959, § 24-19; Code 1981, § 6-1029)

Sec. 22-335. - Bimonthly sewer rate.

     The bimonthly rate schedule for the use of city sewers and mains within and without the city shall be
as set forth in the fee schedule book of the city as provided in section 8-36.

(Code 1981, § 6-1030)

Sec. 22-336. - Minimum sewer rates.

     The bimonthly minimum charge for a sewer service connected to the city sewer lines or mains shall
be based on the size of the water meter then in service and shall be as set forth in the fee schedule book
of the city as provided in section 8-36.

(Code 1981, § 6-1031)

Sec. 22-337. - Water and sewer and garbage charges paid as one bill.

     Water, sewer and garbage charges shall be paid as one bill. Failure to pay any such charge shall be
subject to penalties and remedies as provided in section 22-328 of this Code.
          Case 4:20-cv-00008-AT Document 310-4 Filed 10/09/20 Page 3 of 4




(Code 1959, § 24-26; Ord. No. 85-3-15, § 1, 3-18-85; Code 1981, § 6-1032; Ord. No. 00-4-1, §
IV, 4-17-00)

Sec. 22-338. - Service fee for returned checks.

     A service fee shall be imposed for checks received by the city for water and sewer charges, that,
upon deposit by the city, are returned unpaid for any reason. The amount of any such service charge
shall be as set forth in the fee schedule book of the city as provided in section 8-36, and collection thereof
shall be in the same manner as provided in this Code for the collection of water and sewer charges.

(Ord. No. 83-3-7, § 1, 3-21-83; Code 1981, § 6-1033)

Sec. 22-339. - Bimonthly fire service rate.

     The bimonthly rate schedule for the availability for use of nonmetered water for fire protection
purposes to premises within and without the city shall be as set forth in the fee schedule book of the city
as provided in section 8-36.

(Ord. No. 83-3-5, § 1, 3-21-83; Code 1981, § 6-1034)

Sec. 22-340. - Penalty for late payment.

     A penalty shall be imposed on all accounts for water and sewer services not paid within ten days of
the date of the billing of such accounts in the percentage amount as set forth in the fee schedule book of
the city as provided in section 8-36.

(Ord. No. 83-3-4, § 1, 3-21-83; Code 1981, § 6-1035)

Sec. 22-341. - Penalty for unauthorized reinstatement of services.

(a)    If an unauthorized reinstatement of service occurs on premises where water and/or sewer service
      has been discontinued for whatever reason, a penalty shall be imposed, in addition to the charges
      provided for in section 22-340, prior to the reconnection of such services, as set forth in the fee
      schedule book of the city as provided in section 8-36.
(b)   Prior to the reconnection of any services, charges for repairs to the meter must be paid.

(Ord. No. 83-3-3, § 1, 3-21-83; Code 1981, § 6-1036)

Sec. 22-342. - Water-leak protection program.

(a)    Water-leak protection program shall mean a program by which eligible customers may purchase, in
      addition to the normal rates of charge implemented by the water and sewer department of the City of
      Rome, Georgia ("the department"), protection against excessive leaks caused by any and all types of
      defects that might exist as a result of an inordinate, unusual, or non-customary amount of water
      being used by a customer.
(b)    The charge for the water-leak protection program shall be set forth in the fee schedule. Failure to
      pay this charge, subject to any and all grace periods and/or exigent circumstances, will result in
      termination of the water-leak protection program.
(c)    Coverage under this program shall be limited to $2,000.00 per calendar year, per meter, and per
      customer. However, coverage under this program shall be limited to adjustments up to $1,000.00 per
          Case 4:20-cv-00008-AT Document 310-4 Filed 10/09/20 Page 4 of 4



      leak. Customers may file for leak protection for up to two separate leaks within the preceding 12-
      months.
(d)    The method of calculating a leak adjustment shall be an average of six-month water usage for the
      period not involved in the leak, which normally will be the six-month period prior to discovery of the
      leak. In the event the customer has had water service for less than six months, the average monthly
      usage before the leak and after the leak shall be calculated so as to either meet the six-month
      requirement, or as nearly as practicable to determine the appropriate average six-month usage.
(e)    To obtain a leak adjustment, within 30 days of identifying a leak, the customer must notify the
      department when the leak is identified and repaired and must submit proof that the leak has been
      repaired.
(f)   If the department determines that a leak qualifies for adjustment under this section, the customer will
      receive an adjustment after a reading of the meters.
(g)    Whether as a result of excessive claims under the policy, alterations or damage to department
      equipment due to customer negligence and/or tampering, modifications in the water-leak protection
      program, or for any other reason, within the sole discretion of the department, the department
      reserves the right to terminate coverage under the water-leak protection program for any customer at
      any time, provided that the department gives the customer ten days' written notice of such
      termination.
(h)    No customer shall be entitled to coverage under the water-leak protection program unless the
      customer has purchased the water-leak protection program as described in this section.
(i)   A customer may choose not to purchase the water-leak protection program (opt-out). To opt-out, a
      customer must complete the "opt-out" form that can be found at the City of Rome Water Department.
      Once the opt-out form has been completed and processed, the monthly charge will be removed from
      the customer's bill prospectively. Should a customer be enrolled and then chooses to opt-out, the
      customer must have been enrolled for at least 90 days in order to be eligible for any adjustment.
      Once the customer has chosen to opt-out, the customer will not be entitled to the coverage under the
      water-leak protection program and no adjustments will be made for any leaks that may occur.
      Customers may re-enroll at any time, but to be eligible for adjustments, the customer must be
      enrolled for at least 90 days.
    For purposes of interpretation of this section, exigent circumstances means any circumstances
beyond the control and reasonable foreseeability of a customer.

(Ord. No. 2019-6-2, § 1, 6-17-19)
